DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are “means for modifying the linear flow resistance of said channels” in claim 24. Which has been interpreted as obstacles such as an inserted porous structure per page 11 line 15-22 of the substitute specification or partitions per page 11, line 2329 of the substitute specification both of which are identified as element 28 which is defined as the means for modifying the linear flow resistance in page 10, line 19-26 of the substitute specification, or channels shaped to produce variations in flow resistance per page 11, line 13-14 of the substitute specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-19, 21, 24-26, and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtial et al (US Patent Application Publication US 2018/0274865 A1) in view of Hecht et al. (US Patent Application Publication US 2010/0181053 A1).
Regarding claim 18, Courtial discloses (figure 1-14) a heat exchanger of the plate and fin type, comprising: a plurality of plates (heat transfer plates 31-33 each comprising a base plate 40 as seen in figure 4 and 5) arranged in a mutually parallel manner so as to define at least one set of passages for a first fluid ( first fluid F1 where the plates from a flow channel for a first fluid path 21 for the first fluid  per paragraph 0041) configured to exchange heat with at least a second fluid to flow through (fluid F2 where heat is exchanged between F1 and F2 per paragraph 0042), the passages extending in a longitudinal direction and a lateral direction perpendicular to said longitudinal direction ( the passage for first fluid F1 extend in a longitudinal direction  between the inlet and outlet  over the heat transfer section 43 as seen in figure 4 and 5 and in a lateral direction across the width of the plates 40 between spacers 80), 
each passage being divided, in the longitudinal direction, into at least one distribution zone ( at fluid distribution plate 50) and one heat-exchange zone (in heat transfer section 43 as seen in figure 4-8) , 
 the at least one distribution zone of a passage comprising a distribution element, said distribution element ( distribution plate 50)  comprising a plurality of dividing walls arranged so as to divide said distribution zone into a plurality of channels  for the first fluid to flow through (walls between adjacent channels 56 as seen in figure 4 and 13 with the individual channels 56 for leading the first fluid F1 to the heat transfer section 43 per paragraph 0047), said channels defining flow paths of different lengths and having variable passage sections for fluid along said flow paths (channels 561 have different flow resistance than channels 562 per paragraph 0055 with the changes in flow resistance differ by including different cross sectional areas and/or restraints in the channels per paragraph 0058), wherein in that the dividing walls of the distribution element are secured together via a support (the base of plate 50 connecting the channels 56 together), said support being attached to an adjacent plate (the fluid distribution plate 50 is attached to  the spacer 80 and in turn attached to the base plate 40 per paragraph 0034),
wherein the support comprises a flat bottom (the portion of distribution plate  in contact with  base plate 40  would have a flat bottom portion as seen in figure 4-7 as plate 40 is a flat plate per paragraph 0027 and  the portion of the plate 50 would have at least a portion that is flat running parallel to the flat end sections 41 and 42 as seen in figure 4-5 and 7) that is formed from a flat sheet, with dividing walls (walls between adjacent channels 56 as seen in figure 4 and 13) also formed from the flat sheet ( the walls between channels 56 are formed on the distribution plate 56).
However Courtial does not explicitly disclose that the heat exchange is a brazed heat exchanger with the support brazed to an plate as Courtial only explicitly discloses welding the support at plate 50 to the base plate 40 (per paragraph 0034). While Courtial discloses that attachment structures other than welding may be used to attach the parts per paragraph 0023, Courtial is silent as to any specific alternatives.
Hecht teaches a heat exchanger with plates (partition plates 16) and distributor structures (distributor structures 20) that were brazed together (the partition plates are brazed with the distributor profiles 20 to form the heat exchange portion 12 per paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the welded structures of Courtial for the brazed attachment structure of Hecht. Doing so would provide a heat exchange assembly structure that is a known alternative to welding as disclosed by Hecht (per paragraph 0029).
	Regarding claim 19, Courtial as modified discloses the claim limitations of claim 18 above and Courtial further discloses the dividing wall projects from the support into the passage (walls between adjacent channels 56 as seen in figure 4 and 13 project into the passage for first fluid F1 as the first fluid flows though the channels 56 as seen in figure 4 and 13).
	Regarding claim 21, Courtial as modified discloses the claim limitations of claim 18 above and Courtial further discloses a first end forming an inlet or an outlet for the first fluid (the end at fluid passage edge 53) and a second end fluidically connected to the heat-exchange zone  ( base edge 51 adjacent to the heat transfer section 43) when the distribution element is arranged in a distribution zone (where the first fluid F1 flows from the fluid passage edge 53 to the base edge 51 to enter the heat transfer section 43 over the distribution plate 50 per paragraph 0046) , each dividing wall being formed from a single part and extending continuously from the first end to the second end (a seen in figure 4 and 13).
Regarding claim 24, Courtial as modified discloses the claim limitations of claim 18 above and Courtial further discloses one or more channels (56) comprise means for modifying the linear flow resistance of said channels (channels 562 may vary flow resistance by including  the changes in flow resistance differ by including different cross sectional areas and/or restraints in the form of an obstacle in the channels per paragraph 0058 where the restraints in the form of an obstacle are a knob or a pillar  or a protuberance in the plate arranged in the fluid distribution channel per paragraphs 0062 and 0064).
Regarding claim 25, Courtial as modified discloses the claim limitations of claim 24 above and Courtial further discloses said means comprise a shape of the interior profiles of said channels ( the cross sections of fluid distribution channels 561 at edge 51 are different that the cross-sections of fluid distribution channels 562 at edge 51 as seen in figure 13 where the channels are shown with different widths,  where the channels 561 have different flow resistance than channels 562 per paragraph 0055 with the changes in flow resistance differing by including different cross sectional areas and/or restraints in the channels per paragraph 0058) .
Regarding claim 26, Courtial as modified discloses the claim limitations of claim 24 above and Courtial further discloses said means comprise partitions arranged within said channels (channels 562 may vary flow resistance by including restraints in the form of an obstacle in the channels per paragraph 0058 where the restraints are in the form of an obstacle are a knob or a pillar or a protuberance in the plate arranged in the fluid distribution channel per paragraphs 0062 and 0064).
Regarding claim 28, Courtial as modified discloses the claim limitations of claim 18above and Courtial further discloses the dividing walls have rectilinear profiles in longitudinal section (as seen in figure 4 and 13 the walls of channels 56 are linear at the portions directly connected to base edge 51 as seen in figure 13).
Regarding claim 29, Courtial as modified discloses the claim limitations of claim 18 above and Courtial further discloses the dividing walls have predetermined curvilinear profiles in longitudinal section (as seen in figure 4 and 13 the walls of channels 56 are curved).
Regarding claim 30, Courtial as modified discloses the claim limitations of claim 29 above and Courtial further discloses said predetermined curvilinear profiles comprise at least one inflection point (as seen in figure 4 and 13 the walls of channels 56 are curved and have inflection points  where the curves of channels  changes from curving in one direction to another).
Regarding claim 31, Courtial as modified discloses the claim limitations of claim 18 above and however Courtial discloses  the distribution element (50) extends along a length in a longitudinal direction and across a width in a lateral direction (  a length from  53 to 51 in the direction of height h1 as seen in figure 13  and a width in the lateral direction along base edge 51 along the width at L1 in figure 13), the ratio between a length and the width (depending on how the length is measured figure 13 of Courtial could disclose a general dimensions that falls within range of less than n 20% or a length to width ratio of less than one to five which Courtial could disclose if the length is measured over the shortest length from edge 53 to edge 51 as figure 13 appear to show a length to width that would fall within the disclosed range, however the figures of Courtial are not disclosed as to scale so it is unclear if a length to width of a specific ratio would fall within the claimed range). As such Courtial does not explicitly disclose that the ratio between a length and the width is less than 20%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device Courtial to have  a ratio between the length and width of  a distribution element to be less than 20% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” See MPEP 2144.04 IV A. In the instant case, the device of Courtial would not operate differently with the claimed ratio and since figure 13 of Courtial appears to show dimensions that could fall within the claimed ratio the device would function appropriately having the claimed ratio. Further, applicant places no criticality on the range claimed, indicating simply the distribution element “preferably” has the claimed ratio per page 12, line 15-21 of the substitute specification.
Regarding claim 32, Courtial as modified discloses the claim limitations of claim 18 above and Courtial further discloses wherein the distribution element  (50) extends along a length (a length from  53 to 51 in the direction of height h1 as seen in figure 13).
However Courtial does not explicitly disclose the distribution element extends along a length less than 500 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device Courtial to have a length of  a distribution element to be less than 500mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” See MPEP 2144.04 IV A. In the instant case, the device of Courtial would not operate differently with the claimed length and since the length could vary with the overall relative size of the heat exchanger. Further, applicant places no criticality on the range claimed, indicating simply the distribution element “preferably” is less than 500mm per page 12, line 15-21 of the substitute specification.
Regarding claim 33, Courtial as modified discloses the claim limitations of claim 18 above and Courtial further discloses the distribution element (50) has a height, measured in a vertical direction orthogonal to the plates (a seen in figure 4-8 where the plate 50 is disposed above the base plate 40 and would have a height that the plate 50 extends above plate 40).
However Courtial does not explicitly discloses the distribution element has a height, measured in a vertical direction orthogonal to the plates, of at least 2 mm as Courtial is silent as to the height.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device Courtial to have a height of a distribution element to be at least 2mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” See MPEP 2144.04 IV A. In the instant case, the device of Courtial would not operate differently with the claimed height and since the distribution plate 50 must extend at least some height above the base plate to form the distribution channels and varying the height would vary the dimension of the distribution channels which could be varied to tailor the specific flow resistance for a given amount of flow of the first fluid. Further, applicant places no criticality on the range claimed, indicating simply the distribution element “typically” has a height greater than 2mm per page 7, line 29-32 of the substitute specification.

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 
Regarding the argument the Courtial in view of Hecht does not disclose the support is brazed to the plate, as Courtial discloses that the distributor plate 50 is attached to the spacer 80 which is in turn attached to the base plate 40. The examiner respectfully disagrees and notes that the claims never require the distributor/ support be directly brazed to the adjacent plate but simply require that the “support being brazed to an adjacent plate” per claim 18. Further the specification of the instant application explicitly states in page 7, line 6-12 of the substitute specification filed 2/3/2020 that "the heat exchanger is of the brazed plate and fin type, meaning that the separate elements that make up the heat exchangers are secured, directly or indirectly, by brazing"; as stated, indirect brazing seems to be explicitly contemplated by the specification of the instant application. As such, being brazed to an adjacent plate could encompass being indirectly brazed though a structure such as the spacer 80; where the spacer 80 the distribution plate/support 50 and the base plate 40 are attached together per paragraph 0034 of Courtial and where the attachment can be done with structures other than welding may be used to attach the parts per paragraph 0023. Hecht teaches brazing as an alternative attachment method as noted above. Attaching the spacer and plates of Courtial via brazing as disclosed by Hecht would create a single integral structure that is attached via brazing. Therefore for at least these reasons Courtial in view of Hecht still discloses the claim limitations of claim 18 above of a support being brazed to an adjacent plate. 
Regarding the argument that the dividing walls and the support are part of the same monolithic structure with the dividing walls being formed from the flat sheet. The examiner notes that distribution plate 50 of Courtial shows these limitations in figure 4 and 14, with the distribution plate 50 having a flat bottom formed from a flat sheet with dividing walls formed from the flat sheet as seen in figure 14 with the walls between adjacent channels 56 being formed from the distribution plate 50. The channels are integral with the base of the distributor as seen in figure 7 and 13 the entire distributor is referred to as a single distribution plate 50 in  paragraph 0046 and 0047 as possessing the fluid distribution channels 56. Since the distributor plate is described as a single element consisting of the distribution channels  with the channels 56 extending form one edge to another 51 to 53 of the distribution plate 50 per paragraph 0046 and 0047. Where paragraph 0047 explicitly states that the fluid channels 56 are part of the distribution plate. The examiner further notes that the method of manufacture is not claimed and that claim 18 never explicitly claims that the dividing walls and support are part of the same monolithic structure as “monolithic” is never used in the claims. Specifically the claims are only described in terms of what the distribution element possesses and would not preclude a multi piece distribution element that was joined together from separate elements vs one that was made from a single piece. As noted above paragraph 0047 of Courtial explicitly states that the fluid channels 56 are part of the distribution plate and as such Courtial in view of in view of Hecht still discloses the claim limitations of claim 18 above of  the dividing walls of the distribution element are secured together via a support, said support being brazed to an adjacent plate, and wherein the support comprises a flat bottom that is formed from a flat sheet, with the dividing walls also formed from the flat sheet as noted in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763